Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 1 of 6 PageID: 28703




                                                                      Jeffrey D. Talbert
                                                                      jtalbert@preti.com
                                                                      207.791.3239


                                                        January 18, 2021

  VIA E-MAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, NJ 07009
  tscrivo@oslaw.com
           RE:   Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                 Docket No. 2:18-cv-11273-MCA-LDW

  Dear Special Master Scrivo:

          The Small Parties Group (“SPG”) respectfully requests that the Special Master order
  Occidental Chemical Corporation, Inc. (“OCC”) to produce documents in response to certain of
  the Second Set of Requests for Production From the Small Parties Group to Plaintiff (the
  “Requests”, attached as Exhibit A). The SPG sought these documents months ago, and OCC has
  not only refused to produce responsive documents but has delayed even explaining the bases for
  its objections, despite telling the SPG in a meet-and-confer that it would do so. OCC’s unjustified
  delay is hindering the SPG’s ability to gather information needed to prepare for the upcoming
  deposition phase of this litigation, and the SPG—despite its best efforts to resolve this discovery
  dispute without involving the Special Master—now requires the assistance of the Special Master
  to order OCC to fulfill its obligation to participate meaningfully in the discovery process.

     I.      Procedural Background

          The SPG served the Requests on OCC on September 28, 2020. OCC replied with its
  objections and responses on October 28, 2020 (the “Objections”, attached as Exhibit B), and
  indicated that, of the 28 requests, it would not produce documents to 14; was unclear about whether
  any documents would be forthcoming regarding 14; would withhold so-called “settlement
  communications” even if otherwise responsive to 3; and would unilaterally limit the scope of its
  responses to 6. The SPG evaluated the Objections and sent a detailed letter to OCC on November
  25, 2020 (attached as Exhibit C) requesting clarification and seeking a meet-and-confer to narrow
  or resolve the dispute. The parties conferred via teleconference on December 11, 2020, and OCC
  stated that it would respond to the SPG’s letter with a detailed response letter of its own, which it
  anticipated sending by December 18, 2020. To date, the SPG has received no additional
  communication of any kind from OCC on these issues.

     II.     Argument

          OCC has refused to produce documents in response to a variety of categories reasonably
  related to the parties’ claims and defenses, in contravention of the broad scope of discovery. See




                                                                                              16473714.2
Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 2 of 6 PageID: 28704

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  January 18, 2021
  Page 2

  Fed. R. Civ. P. 26(b)(1). The SPG moves to compel production of documents that (A) request
  information needed to prepare for depositions; (B) relate to the equitable factors courts consider
  in CERCLA allocations—the very heart of this case; and (C) are necessary to flesh out discovery
  already produced in this case regarding OCC’s (and its predecessors’) prior experience with dioxin
  remediation at the infamous Love Canal site.

         A. Information Needed To Prepare For Depositions

         OCC has flatly refused to produce a variety of documents—including very basic
  background information—that the SPG needs in order to prepare for depositions.

            i.   Organizational Information (Requests 21 and 25)

          OCC has refused to produce information, such as org charts, identifying employees of
  OCC’s environmental-remediation subsidiaries and affiliates Glenn Springs Holdings (“GSH”),
  Miller Springs, and Conestoga Rovers & Associates (“CRA”). See Objection 21. This basic
  information is necessary for the SPG to develop the facts at issue, as well as to identify potential
  deposition witnesses and sources of other discoverable information. At the meet-and-confer, OCC
  stated that certain org charts may have been produced in prior litigation and indicated that it would
  identify specific documents for the SPG. But OCC has not done so, and its refusal has hindered
  the SPG’s ability to prepare for the deposition phase of discovery.

          The SPG also requested a narrow set of documents “sufficient to show” the corporate
  structure of OCC, its predecessors, and its environmental-remediation affiliates. OCC has refused
  to produce documents sufficient to show the corporate structure of any of these entities, save two.
  See Objection 25. Without the requested documents, the SPG will be unable to fully unravel the
  labyrinthine relationships between and among the various parents, subsidiaries, and affiliates that
  have all been involved in various degrees at various times since the 1986 merger. Again, this
  understanding is necessary to identify deponents and prepare for depositions.

           ii.   Background Information About Site Transition (Request 14)

          The SPG must understand the complex factual and procedural background in this decades-
  long dispute, but OCC is refusing to produce documents in OCC’s possession regarding the
  transfer of material from the Maxus Liquidating Trust to OCC relating to the Maxus bankruptcy
  proceeding (to which the SPG was not a party). See Objection 14. The SPG needs these materials
  to understand what materials OCC received during that proceeding, and to assess whether there
  are gaps in the discovery it has received from OCC and the Maxus Liquidating Trust. Without
  these materials, the SPG is left with an incomplete understanding of the timeframe, key actors, and
  other basic information regarding transition of the Site from Maxus to OCC.

          iii.   Fact And Expert Witness Materials (Request 28)

         To prepare adequately for depositions, to develop potential impeachment material, and to
  explore the bases for OCC’s experts’ opinions, among other reasons, the SPG sought production



                                                                                              16473714.2
Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 3 of 6 PageID: 28705

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  January 18, 2021
  Page 3

  of deposition or trial testimony of individuals identified in OCC’s Rule 26 disclosures and/or
  interrogatory answers. OCC refused to produce any responsive materials that, in its view, do not
  “relate to the Diamond Alkali Superfund Site.” Objection 28. But this sort of material is relevant
  and is routinely requested in litigation. For example, a witness’s prior testimony may be offered
  into evidence if that witness is unavailable at trial, see Fed. R. Evid. 804(b)(1), and the SPG is
  “entitled to explore [OCC’s] experts’ prior testimony” to “uncover[] inconsistencies between the
  opinions they intend to express in this case and the opinions expressed in other cases.” Brown v.
  Overhead Door Corp., 2008 WL 1924885, at *1-2 (N.D. Ill. Apr. 29, 2008) (ordering plaintiff to
  produce prior expert testimony). Furthermore, OCC’s scope limitation is improper: as just two
  examples, prior testimony about the risk of dioxin generally, or the costs associated with
  remedying dioxin sites, are relevant to the claims and defenses here, and the SPG should be
  allowed discovery in this area.

          B. Information Relevant To Equitable Allocation Factors

          In a CERCLA Section 113 contribution action, a court will “consider and apply such
  equitable factors as it deems appropriate to achieve a just and fair allocation.” United States v.
  Compaction Sys. Corp., 88 F. Supp. 2d 339, 350 (D.N.J. 1999) (quoting United States v. Kramer,
  953 F. Supp. 592, 594 (D.N.J. 1997)). But OCC is refusing to produce documents responsive to
  several requests that would enable the SPG to develop evidence and argument regarding these
  equitable considerations.

             i.    Cooperation (Requests 17 and 18)

          OCC’s “degree of cooperation” with authorities is an equitable factor to be considered in
  this contribution action. See, e.g., Compaction Sys., 88 F. Supp. 2d at 355. As the Superior Court
  noted in the Spill Act litigation, OCC “has not cooperated with the State as well as it could have
  or should have” and its earlier cooperation “would have been a significant help to the State and
  the cause of protecting public health and the environment.” Op. and Order on Mot. for Summ. J.,
  New Jersey Dep’t of Envtl. Protection et al. v. Occidental Chem. Corp. et al., No. ESX-L-9868-
  05, at 22, 25-26 (N.J. Super. Ct. Law Div. Oct. 19, 2017) (attached as Exhibit D).

          But OCC has refused to produce any non-privileged documents responsive to the SPG’s
  requests for information concerning two critical moments relevant to this litigation: OCC’s
  decision to withdraw from the Cooperating Parties Group (“CPG”) (Request 17) and its decision
  not to participate in the EPA-ordered Batson allocation (Request 18).1 The SPG understands that
  these Requests may implicate privilege, but OCC cannot simply dodge these topics altogether.
  Any responsive, non-privileged materials are directly relevant to developing an understanding of
  OCC’s degree of cooperation with the federal and state governments and should be produced; any

  1
    To streamline effort involved in dividing responsibility and cost for work needed to remediate the Passaic River,
  the EPA requested that Potentially Responsible Parties (“PRPs”) band together cooperatively, including for possible
  settlement purposes. The CPG formed as a result. The EPA also requested that PRPs participate in an allocation led
  by an individual chosen by the EPA to aid in apportioning responsibility for contamination. The members of the
  CPG and SPG participated in the Batson allocation, while OCC did not.




                                                                                                           16473714.2
Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 4 of 6 PageID: 28706

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  January 18, 2021
  Page 4

  responsive, privileged materials should be logged. Furthermore, these Requests may shed light on
  any number of other significant issues, such as OCC’s understanding of its own liability for the
  Site, the nature and extent of OCC’s oversight and direct involvement in Maxus’s and Tierra’s
  remedial strategy and decisions, and OCC’s direct costs related to the Site.

           ii.   Degree Of Care (Request 5)

          The SPG also requested that OCC produce documents regarding waste disposal and
  handling practices during the 1970s, when the Chemicaland Corp. made 2,4-D at the Lister
  facility—which Occidental Chemical Company had directly operated immediately before it was
  shut down in 1977, see Paul W. Herring Letter to J. Alan Mack (With Enclosures) dated July 5,
  1990 (attached as Exhibit E) at 2, 6; p. 5, infra. OCC, however, refused to produce any responsive
  documents beyond those it subjectively believes “relate to the Diamond Alkali Superfund Site.”
  Objection 5. Again, the requested material pertains, among other things, to the equitable factors
  courts consider in these cases—specifically the “degree of care” exercised “with respect to the
  hazardous waste concerned, taking into account the characteristics of such hazardous waste.”
  Compaction Sys., 88 F. Supp. 2d at 355. Documents demonstrating company-wide practices for
  the handling and disposal of waste—whether or not these practices were actually followed at the
  Lister plant—are directly relevant to this analysis and should be produced.

          iii.   Financial Condition (Request 24)

          OCC has refused to produce documents concerning the financial condition of OCC, GSH,
  Miller Springs, and/or CRA. Objection 24. As the SPG explained at the meet-and-confer, the
  SPG seeks the sort of standard financial documents readily available to any company, like balance
  sheets, cash flow statements, and income statements, see Request 24, in order to understand the
  viability of OCC and its affiliated environmental-remediation companies. Indeed, the “financial
  resources of the liable parties” are an allocation factor “commonly taken into account” and courts
  consider a “party’s ability to pay its share of the cost” United States v. Davis, 31 F. Supp. 2d 45,
  63 (D.R.I. 1998), aff’d, 231 F.3d 1 (1st Cir. 2001). Thus, to the extent OCC intends to make any
  equitable arguments based on its financial condition, or its (in)ability to pay for the cleanup of the
  Passaic River, even though its contamination contributions dwarf those of all other sources
  combined, then the SPG must be able to probe the veracity of such arguments. The information
  the SPG seeks is relevant and proportionate to the needs of the case and should be produced.

         In short, these equitable factors are an integral part of this case, and the SPG should be
  allowed discovery into these issues.

        C. Love Canal (Request 22)

          OCC is also refusing to produce documents regarding its experience with Love Canal—
  perhaps the Nation’s most notorious environmental disaster, which served as a catalyst for the
  creation of CERCLA itself. As the SPG made clear in the meet-and-confer, it is not engaging in
  a fishing expedition for every document ever created that mentions Love Canal. Rather, it is




                                                                                               16473714.2
Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 5 of 6 PageID: 28707

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  January 18, 2021
  Page 5

  seeking additional information because discovery to date demonstrates that there is a direct link
  between OCC’s and its predecessors’ experience with Love Canal (a dioxin Superfund site) and
  the dioxin Superfund site at issue in this dispute.2

          In the 1970s, Hooker/Occidental Chemical Company considered purchasing the Lister
  plant from Chemicaland and sent employees to inspect the plant in 1976. As Eric Ashton reported
  to Hooker in a November 22, 1976 memo, “[a]s a small firm, Chemicaland offers a degree of
  anonymity, with respect to OSHA and EPA regulations, that a large chemical corporation, such as
  Hooker, is not allowed” and the Lister plant was not in “acceptable operating shape.” Inter-Office
  Memorandum from W.E. Ashton to T.H. Chmielewski dated Nov. 22, 1976, at 1 (attached as
  Exhibit F). A separate memo from Bernie Carreno, who also participated in the inspection,
  elaborated that “[e]quipment and structures to protect the environment . . . are essentially
  nonexistent” and that state regulatory scrutiny “appears to be lacking,” but that situation could
  “easily be reversed overnight . . . especially . . . if the Hooker name, which has been the subject of
  intense government and media scrutiny, were to become associated with the plant.” Memorandum
  from B.J. Carreno to W.E. Ashton dated Nov. 19, 1976, at 1 (attached as Exhibit G). Mr. Carreno
  reiterated that “the possible implications of the Hooker name becoming associated with this facility
  should not be overlooked. Hooker’s current environmental/safety image is such that usually
  intense regulatory agency activity would be anticipated.” Id. at 5. Spill Act deposition testimony
  confirmed that “Hooker’s involvement at Love Canal” was a likely reason for these reputational
  concerns. See Dep. Tr. of Robert McIntyre (Apr. 7, 2015) at 96:17-97:1 (excerpts attached as
  Exhibit H). Hooker/Occidental did not ultimately acquire the Lister plant. See Exhibit E at 2, 6.

          OCC’s extensive experience with dioxin at Love Canal, from formation to contamination,
  to remediation—to say nothing of that experience’s relationship to a decision not to purchase the
  Lister site and its decision nevertheless to go forward with the risky Diamond Shamrock Chemical
  Corporation stock purchase in 1986—is relevant to a host of issues in this litigation, including
  OCC’s understanding of: environmental liability exposure at dioxin sites; how dioxin is created in
  the manufacture of TCP; how dioxin may be transported into a water system; how dioxin sites may
  be remediated; and the costs associated with remediating dioxin sites.

      III.     Conclusion

          For the above reasons, the SPG respectfully requests that the Special Master order OCC to
  produce documents responsive to the identified Requests. These documents are relevant to the
  issues in this case and are necessary for the SPG to adequately prepare for further discovery phases.



  2
   This topic is also relevant to the degree-of-care factor discussed above: Love Canal indisputably informed OCC’s
  and its predecessors’ understanding of dioxin’s characteristics, because Love Canal was also, like the Site here,
  contaminated with dioxin from the manufacture of TCP at a Hooker facility. See, e.g., Dep. Tr. of Frank Parigi
  (Aug. 13, 2015) at 824:20-826:9 (excerpts attached as Exhibit I). The EPA removed Love Canal from the
  Superfund National Priorities List in September 2004 after a decades-long remediation effort. See EPA Press
  Release dated Sept. 30, 2004, available at https://bit.ly/35pJfqF.




                                                                                                           16473714.2
Case 2:18-cv-11273-MCA-LDW Document 1145 Filed 01/18/21 Page 6 of 6 PageID: 28708

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  January 18, 2021
  Page 6



                                          Respectfully Submitted,




                                          Jeffrey D. Talbert
                                          Common Counsel for the Small Parties Group

  Attachments – Exhibits A-I




                                                                             16473714.2
